Case 1:20-cv-23564-MGC Document 93-1 Entered on FLSD Docket 08/13/2021 Page 1 of 4




                    EXHIBIT A
   Case 1:20-cv-23564-MGC Document 93-1 Entered on FLSD Docket 08/13/2021 Page 2 of 4


Ilana Drescher

From:                               Lori Lustrin
Sent:                               Friday, August 13, 2021 12:39 PM
To:                                 Melissa C. Pallett-Vasquez; Ilana Drescher
Subject:                            Fwd: Williams v. Reckitt Benckiser




Begin forwarded message:

       From: Laura Smith <lsmith@truthinadvertising.org>
       Date: July 23, 2021 at 6:16:48 PM EDT
       To: "Melissa C. Pallett-Vasquez" <mpallett@bilzin.com>
       Cc: Lori Lustrin <llustrin@bilzin.com>, DBiderman@perkinscoie.com,
       jonathan@gregcolemanlaw.com, martha@whitfieldbryson.com, mschultz@levinlaw.com,
       nicksuciu@bmslawyers.com, jshub@shublawyers.com, ltfisher@bursor.com, "Sipos, Charles
       (Perkins Coie)" <CSipos@perkinscoie.com>, "Akinaka, Carrie (Perkins Coie)"
       <CAkinaka@perkinscoie.com>
       Subject: Re: Williams v. Reckitt Benckiser


       Thank you, Melissa. Yes, of course - we consent to you filing a response.


       On Fri, Jul 23, 2021 at 6:00 PM Melissa C. Pallett-Vasquez <mpallett@bilzin.com> wrote:
        Laura:

           Thank you for your email. We are able to consent to your request provided you are able to
           reciprocally consent to a filing by Defendants in response (should Defendants choose to do so). Please
           let us know.


           Have a nice weekend,
           Melissa


           Sent from my iPhone


                   On Jul 22, 2021, at 4:48 PM, Lori Lustrin <llustrin@bilzin.com> wrote:



                   Laura, Thanks for your email. I am looping in my colleagues Melissa Pallett‐Vasquez,
                   Charles Sipos, and Carrie Akinaka.



                                                              1
Case 1:20-cv-23564-MGC Document 93-1 Entered on FLSD Docket 08/13/2021 Page 3 of 4

          <image001.jpg>
                Lori Lustrin
                Partner
                Bilzin Sumberg Baena Price & Axelrod LLP                        Tel 305.350.2385
                1450 Brickell Avenue, 23rd Floor                               Cell 954.649.3451
                Miami, Florida 33131                                    Direct Fax 305.351.2208
                www.bilzin.com                                                llustrin@bilzin.com




         From: Laura Smith <lsmith@truthinadvertising.org>
         Sent: Thursday, July 22, 2021 11:03 AM
         To: Lori Lustrin <llustrin@bilzin.com>; dbiderman@perkinscoie.com;
         jonathan@gregcolemanlaw.com; martha@whitfieldbryson.com;
         mschultz@levinlaw.com; nicksuciu@bmslawyers.com; jshub@shublawyers.com;
         ltfisher@bursor.com
         Subject: Williams v. Reckitt Benckiser




         All,



         In connection with the settlement agreement reached in the Williams v. Reckitt
         Benckiser case, we intend to file a motion for leave to file an amicus brief to
         assist the Court in understanding some of the issues presented by the proposed
         settlement, as we do from time to time in cases that pertain to deceptive
         marketing. We are not filing a motion to intervene as a party objector.



         May we have your consent to our filing the motion and brief? If you wish to
         discuss further, please let me know.



         Thank you.



         Laura Smith

         Legal Director

         203-421-6210 | lsmith@truthinadvertising.org

         truthinadvertising.org | @TruthinAd | facebook.com/truthinad




                                                   2
Case 1:20-cv-23564-MGC Document 93-1 Entered on FLSD Docket 08/13/2021 Page 4 of 4

           <~WRD308.jpg>



    CAUTION: Please be aware of the increase in cybercrime and fraud. Bilzin Sumberg personnel
    will not ordinarily provide wire transfer or other payment instructions by email relating to the
    payment of Bilzin Sumberg invoices or advance fee deposits. Although payment instructions
    may be provided by email in connection with client matters such as closings, please contact us
    to obtain verbal verification prior to initiating any payments.

    This message contains information which may be confidential and privileged. Unless you are
    the addressee (or authorized to receive for the addressee), you may not use, copy or disclose to
    anyone the message or any information contained in this message. If you have received this
    message in error, please advise the sender by reply e-mail or reply to info@bilzin.com, and
    delete the message. Thank you very much.




                                                   3
